 


109 HRES 176 IH: Honoring Dick Brown: New York’s greatest ambassador to Washington.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 176 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring Dick Brown: New York’s greatest ambassador to Washington. 
 
Whereas Richard Arthur Brown, known to his friends as Dick Brown, was one of the greatest ambassadors the city of New York has ever had in Washington, DC; 
Whereas he passed away on February 13, 2004, at the age of 85; 
Whereas he was a native New Yorker, raised in Manhattan, educated at City College of the City University of New York and New York University; 
Whereas among the considerable talents he applied in advancing his passion for politics were the arts of journalism and publicity, including a weekly column which appeared in the New York Post; 
Whereas his first love was his beloved wife Vivian and his family, and after them the great city of New York and the world of politics; 
Whereas, after returning home from service in the U.S. Army in Panama, he became entrenched in New York City politics where, in 1949, he founded the Lexington Democratic Club and became a leader of the Reform Movement in Democratic politics; 
Whereas in that capacity he worked closely with Eleanor Roosevelt, Governor Lehman, and New York Post publisher Dorothy Schiff in spreading the message of political reform around the city; 
Whereas I first met Dick Brown when I was serving as an Assemblyman in the New York State Legislature and invited him to work with us on the mayoral ticket headed by Jim Scheur; 
Whereas Dick later served as Scheur’s chief of staff in Washington when he was elected to Congress; 
Whereas Dick Brown’s move to Washington was one of the best things that ever happened to spread the gospel in the Nation’s capital about all the good things that were available in the great city of New York; 
Whereas Dick Brown mastered the role as New York’s impresario to Washington; as the executive director of the New York Festival which I helped to found in the 1970’s, Dick Brown showcased New York in ways no one had ever seen before; all of its best foods, wines, culture, theater and the arts took center stage on one glorious night each year; 
Whereas those days will never be forgotten, when the strains of Frank Sinatra’s anthem to our city, New York, New York, rang over the Nation’s capital; for that we will forever owe Dick Brown our gratitude; and 
Whereas Dick Brown is survived by his wife, Vivian, daughter and son-in-law Jennifer and Leonard Greenberger, his grandchildren Brandon and Rachel and his sister Roselyn Freeman: Now, therefore, be it 
 
That Dick Brown will forever be remembered as a great American political reformer and as one of New York’s greatest ambassadors. 
 
